Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered. 
Response to Arguments
Applicant's arguments filed on 7/30/2021 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with Applicants argument that “Neither Islam nor Kashiyam discloses the pre-configured beam group as recited in amended claim 1”…”In Islam, the command is used to indicate group of channels, which is essentially different from the pre-configured beam group in amended claim 1. Therefore, Islam does not teach at least the features underlined above of amended claim 1.” because Islam et al. discloses a pre-configured beam group (plurality of beam indexes) is the beam corresponding to the each uplink transmission channel (the command 710 may indicate a corresponding channel (or channel group) for each beam index of the plurality of beam indexes; Islam et al.; [0125]; [0126]).  Also, the pre-configured beam group is illustrated on Fig. 7 of Islam et al. reference.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 17, 19, 24, 33, 35, 40, 51, 53, 58, 67 and 69-72 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. 2017/0346539.
Claims 1, 19, 35 and 53:
Islam et al. discloses a network device (Islam et al.; Fig. 30), a terminal device, comprising a processor and a transceiver (Islam et al.; Fig. 32);
 a method for uplink transmission, comprising:
receiving, by a terminal device, indication information (710; Islam et al.; Fig. 7; [0126]) sent by a network device, the indication information being used for indicating a beam corresponding to at least one uplink transmission channel (PUCCH, PUSCH; Islam et al.; [0125]) of the terminal device, wherein a beam corresponding to each uplink transmission channel is used for transmitting the each uplink transmission channel (Islam et al.; [0125]; [0126]); and
performing, by the terminal device, uplink transmission according to the indication information (Islam et al.; [0125]; [0126]; [0131]),

wherein the information of the beam corresponding to the each uplink transmission channel comprises a beam index (beam index; Islam et al.; [0125]; [0126]) of the beam corresponding to the each uplink transmission channel, 
wherein the beam index of the beam corresponding to the each uplink transmission channel is used to indicate which beam in a pre-configured beam group (plurality of beam indexes) is the beam corresponding to the each uplink transmission channel (the command 710 may indicate a corresponding channel (or channel group) for each beam index of the plurality of beam indexes; Islam et al.; [0125]; [0126]), and
wherein the beam group is a beam group configured by the network device to the terminal device through a high-level signaling (RRC; Islam et al.; [0122]).
Claims 6, 24, 40 and 58:
Islam et al. discloses the information of the beam corresponding to the each uplink transmission channel comprises a beam identity (beam index) of the beam corresponding to the each uplink transmission channel (Islam et al.; [0125]; [0126]).
Claims 17, 33, 51 and 67:
Islam et al. discloses the indication information is at least one of specific indication information for a terminal device (Islam et al.; Fig. 7; [0126]; [0131]), specific indication information for a group of terminal devices, or sent by the network device through downlink control information (DCI) (Islam et al.; [0122]).

Islam et al. discloses the indication information carries information of the beam corresponding to the PUSCH, and information of the beam corresponding to the PUCCH (Islam et al.; [0125]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416